DETAILED ACTION
The communication dated 12/28/2018 has been entered and fully considered.
Claims 1-13 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 12 recite the limitation “wherein a magnitude relationship between the first deformation amount and the second deformation amount is same in the plurality of shot region” in lines 13 and 10 respectively. The term “magnitude relationship” is indefinite as this term can have multiple readings, such as calculated numerical relationship or a deformation relationship having different order of magnitudes. For purposes of compact prosecution, the Examiner is assuming “magnitude relationship” means numerical calculation relationship as the specification 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5- 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TORII (U.S. PGPUB 2012/0007279) in view of YAMAMOTO (U.S. PGPUB 2014/0367874).
Regarding claim 1, TORII teaches: An imprint apparatus that forms a pattern in a plurality of shot regions of a substrate by bringing a pattern region of a mold into contact with an imprint material and curing the imprint material (It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). In the alternative, TORII teaches the apparatus transfers a pattern of a mold onto a wafer (substrate) by imprinting the mold onto the wafer [0023-0024]), the apparatus comprising: a deformation mechanism configured to deform the pattern region (TORII teaches a magnification correction mechanism (11) that corrects the concave and convex pattern formed on the mold (3) into a desired shape by applying a compressive force to the mold (3) [0025; 0011]), the deformation mechanism including an actuator configured to apply a force to the mold (TORII teaches an actuator (22) supported by the holder so as to face a side of the mold and configured to apply a force to the side to deform the mold [0011; 0029; Fig. 3A, 3B]), wherein, for each shot region, after first processing of applying a first deformation amount to the mold by the actuator is executed (TORII teaches the controller (9) determines whether or not the measurement value (output) measured by the position sensor (23) falls in a preset tolerance range. When the controller determines that the measurement value does not fall in the tolerance range, the controller drives the magnification correction mechanism (11) and adjusts the position of the mold (3) by setting at least either one of the desired position or the desired shape as the target value [0031]), second processing of curing the imprint material is executed in a state in which the imprint material and the pattern region are in contact with each other and a second deformation amount is applied to the mold by the actuator to reduce an overlay error between the shot region and the pattern region (TORII teaches the controller (9) performs the magnification correction using the magnification correction mechanism (11) in a time period from after the start of the imprinting operation to before the start of resin curing [0038]. Therefore, since the controller drives the magnification correction mechanism with the clamping force reduced, a required driving force can be reduced [0038], which would inherently reduce error between the shot region and pattern region. Furthermore, TORII shows the magnification is corrected before application of resin and again after imprinting operation has started [Fig. 6; Steps S204, S208]), and a magnitude relationship between the first deformation amount and the second deformation amount is same in the plurality of shot regions. TORII teaches several magnification correction mechanisms and using these mechanism to correct the desired shape of the mold [0031], which implies that using the same devices that the magnitude would be the same. Furthermore, it would be obvious to one of ordinary skill in the art that the apparatus of TORII is capable of having a magnitude relationship between the devices and deformation amounts. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). 
In the alternative, in the same field of endeavor, imprint devices, YAMAMOTO teaches several deformation amounts in various shots [Fig. 6; 0038]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TORII by having a relationship between the deformation amounts of the mold, as suggested by YAMAMOTO, in order to correct a thermal deformation or error [0024]. 
Regarding claim 2, YAMAMOTO further teaches: wherein the first deformation amount is constant in the plurality of shot regions (YAMAMOTO does not explicitly teach all the first In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
Regarding claim 5, YAMAMOTO further teaches: wherein the first deformation amount is determined for each of the plurality of shot regions to make constant a difference between the first deformation amount and the second deformation amount in processing of each of the plurality of shot regions (YAMAMOTO shows the deformation amounts of each shot is different [Fig. 6; Fig. 8; 0038]. YAMAMOTO teaches that there can be two different correction amounts, which can include magnification as shown in Figure 6 and it would be obvious to have the amounts to be constantly different as the numbers are different for each shot as shown in Fig. 6. Furthermore, it would be obvious to one of ordinary skill in the art that the apparatus of TORII is capable of having a magnitude relationship between the devices and deformation amounts. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
Regarding claim 7, TORII teaches: further comprising a measurement device configured to measure an overlay error between each of the plurality of shot regions and the pattern region , wherein the first deformation amount is determined based on shape information of the plurality of shot regions that is acquired in advance, and the second deformation amount is determined based on measurement by the measurement device (TORII teaches the controller (9) determines whether or not the measurement value (output) measured by the position sensor falls in a preset tolerance range [Fig. 6; 0031]).
Regarding claim 8, TORII teaches: wherein in the second processing, the second deformation amount is applied to the mold by the actuator to reduce the overlay error between the shot region and the pattern region in a state in which the imprint material and the pattern region are in contact with each other 
Regarding claim 9, TORII teaches: wherein the overlay error includes a magnification component (TORII teaches the imprint apparatus includes a magnification correction mechanism that corrects the magnification error of a pattern developed during the semiconductor process [0005]). 
Regarding claim 11, TORII teaches: An article manufacturing method comprising: forming a pattern on a substrate using an imprint apparatus defined in claim 1 (TORII teaches a method of forming a pattern of a mold onto a wafer (substrate) [0023]); and performing processing of a substrate on which the pattern is formed in the forming, wherein an article is manufactured from the substrate having undergone the processing (TORII teaches the wafer goes through pattern processing of the wafer [Figs. 4, 6; 0032]).
Regarding claim 12, TORII teaches: An imprint method of forming a pattern in a plurality of shot regions of a substrate by bringing a pattern region of a mold into contact with an imprint material and curing the imprint material (TORII teaches the a process that transfers a pattern of a mold onto a wafer (substrate) by imprinting the mold onto the wafer and curing the wafer [0032; 0040]), the method comprising: for each shot region, first processing of applying a first deformation amount to the mold by an actuator (TORII teaches the controller (9) determines whether or not the measurement value (output) measured by the position sensor (23) falls in a preset tolerance range. When the controller determines that the measurement value does not fall in the tolerance range, the controller drives the magnification correction mechanism (11) and adjusts the position of the mold (3) by setting at least either one of the desired position or the desired shape as the target value [0031]. TORII teaches applying curable resin to the shot area of the wafer [0004].), and second processing of curing the imprint material after the first processing in a state in which the imprint material and the pattern region are in contact with each other and a second deformation amount is applied to the mold by the actuator to reduce an overlay error between the shot region and the pattern region (TORII teaches the controller (9) performs the magnification correction using the magnification correction mechanism (11) in a time period from after the start of the imprinting operation to before the start of resin curing [0038]. Therefore, since the controller drives the magnification correction mechanism with the clamping force reduced, a required driving force can be reduced [0038], which would inherently reduce error between the shot region and pattern region.), wherein a magnitude relationship between the first deformation amount and the second deformation amount is same in the plurality of shot regions (TORII teaches several magnification correction mechanisms and using these mechanism to correct the desired shape of the mold [0031], which implies that using the same devices that the magnitude would be the same).
In the alternative, in the same field of endeavor, imprint devices, YAMAMOTO teaches several deformation amounts in various shots [Fig. 6; 0038]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TORII by having a relationship between the deformation amounts of the mold, as suggested by YAMAMOTO, in order to correct a thermal deformation or error [0024].  
Regarding claim 13, TORII teaches: An article manufacturing method comprising: forming a pattern on a substrate using an imprint method defined in claim 12 (TORII teaches the a process that transfers a pattern of a mold onto a wafer (substrate) by imprinting the mold onto the wafer and curing the wafer [0032; 0040]); and performing processing of a substrate on which the pattern is formed in the forming, wherein an article is manufactured from the substrate having undergone the processing .
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TORII (U.S. PGPUB 2012/0007279) in view of YAMAMOTO (U.S. PGPUB 2014/0367874), as applied to claim 1 above, and further in view of Asano et al. (U.S. PGPUB 2016/0320697), hereinafter ASANO.
Regarding claim 3, TORII and YAMAMOTO does not explicitly teach that the first deformation amount is larger than the second deformation amount. In the same field of endeavor, imprinting, ASANO teaches two different forces on the mold and that the second force is much smaller than the first force [0027]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TORII and YAMAMOTO, by having a first force larger than the second force, as suggested by ASANO, in order to suppress a reduction in the transfer accuracy of a pattern formed on the mold to the wafer [0028].
Regarding claim 4, ASANO further teaches: wherein the first deformation amount is smaller than the second deformation amount in processing of each of the plurality of shot regions (In the same field of endeavor, imprinting, ASANO teaches a first region that has a correcting mechanism which sets a first correction distance in the first region and the correcting mechanism does a second correction distance of the second region and the second region is larger than the first region [claim 12]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TORII (U.S. PGPUB 2012/0007279) in view of YAMAMOTO (U.S. PGPUB 2014/0367874), as applied to claim 1 above, and further in view of HAYASHI (U.S. PGPUB 2011/0074064).
Regarding claim 6, TORII and YAMAMOTO do not explicitly teach a measurement device configured to measure the overlay error between shot regions. In the same field of .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TORII (U.S. PGPUB 2012/0007279) in view of YAMAMOTO (U.S. PGPUB 2014/0367874), as applied to claim 1 above, and further in view of White et al. (U.S. PGPUB 2003/0081193), hereinafter WHITE.
Regarding claim 10, TORII and DOKAI do not explicitly teach the overlay error includes a distortion component. In the same field of endeavor, imprinting, WHITE teaches the invention corrects overlay errors by laterally distorting the mask or wafer [0017]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TORII and DOKAI, by overlay error having a distortion component, as suggested by WHITE, in order to correct the overlay errors and with little misalignment [Abstract; 0013].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748